DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on November 16, 2020.  Claims 1-5 are Original. Claim 1-5  currently pending and have been examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (“IDS”).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by the Applicant in an IDS, they have not been considered.

Claim Objections
Claims 1-5 are objected to because of the following informalities:
In claims 1 and 5, there should be a colon (:) after the word “comprising.”
In claims 1 and 5, the phrase should read, “a part of a sphere.”
Claims 2-4 are also objected to for their incorporation of the above through their dependencies of claim 1.
In claim 1, the claim drafting is a bit unclear. Examiner suggests:
1. A training device for ophthalmic surgery, comprising:
a base with a hollow portion, the hollow portion being tapered from an upper side to a lower side; [[and]]
a simulated eye including an eggshell housed in the hollow portion; and
a soft simulated sclera member shaped like a part of a sphere on an upper side of the base;

wherein a surgical instrument can contact, through the simulated sclera member, a surface of the simulated eye.
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (i.e., claim 5). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over “A Simulated Eye for Vitreous Surgery Using Japanese Quail Eggs,” Hirata et al., Graefes Arch Clin Exp Ophthalmol, vol. 251, pp. 1621-24, January 5, 2013 (“Hirata”) in view of U.S. Patent Pub. No. 2016/0098944, Lin (“Lin”).
Regarding claim 1 (Original), Hirata teaches a training device for ophthalmic surgery (simulated eye for vitreous surgery using Japanese quail eggs, Title), comprising a base (simulated sclerocorneal cap fixed to base, FIG. 3d, p. 1621) and a soft simulated sclera member shaped like a part of sphere (silicone sclerocorneal cap has semi-spherical shape, FIG. 3; made of silicone and has similar resistance to an actual sclera, p. 1624, i.e., soft), wherein: the [base supports] a simulated eye including an eggshell (simulated eye includes Japanese quail eggshell, FIGS. 3a-3d, Abstract); the simulated sclera member is provided on an upper side of the base (simulated sclerocorneal cap fitted over egg and secured to base, FIGS. 3c-3d); and a surgical instrument can contact, through the simulated sclera member, a surface of the simulated eye (trocars inserted and secured by direct puncture of the silicone cap, p. 1622; albumen and yolk can be resected using vitreous cutter, FIG. 4b; vitreous forceps can be used to peel the inner eggshell membrane in same way that inner limiting membrane is peeled in surgery, p. 1622, FIGS. 4a-4f).  
Hirata may not explicitly teach that the base has a hollow portion, wherein the hollow portion is tapered from an upper side to a lower side and houses the simulated eye. However, Lin teaches an eye surgery training simulator (Title) with these features (lower portion 112 of accommodating tank 11 is hollow, is tapered, and houses hollow sphere 2, which simulates an eyeball, ¶28). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hirata by the base of Lin (which includes a tapered base with a hollow portion therein for housing the simulated eye) by simple substitution of one known surgical eye model base for another in order to yield the predictable results of eliminating the need for the pins of Hirata and creating a more standardized training model.
Regarding claim 2 (Original), Hirata teaches wherein the simulated sclera member has a [translucent] top section (cornea portion of the sclerocorneal cap is at least translucent, FIGS. 2, 4a).
Hirata may not explicitly teach that it is transparent. However, Examiner takes OFFICIAL NOTICE that a normal human cornea is transparent. It would have been obvious to one of ordinary skill in the art before the effective filing date to make the cornea portion of the sclerocorneal cap be transparent in order to yield the predictable results of more accurately simulating a real human eye.
Regarding claim 3 (Original), Hirata teaches wherein the simulated sclera member has a hole at a top section thereof and the hole has a reinforced periphery (hole created by direct puncture of the silicone cap when trocars inserted, p. 1622; periphery of hole is silicone and secures the trocars such that trocars not dislodged during subsequent manipulation, p. 1622, i.e., “reinforced”).
Regarding claim 4 (Original), Hirata may not explicitly teach further comprising an outer cover provided with a through-hole at a top end thereof and placed on the simulated sclera member. However, Lin teaches this feature (upper portion 111 of accommodating tank 11 has opening 113 at a top end, FIG. 2; upper portion 111 is placed over hollow sphere 2, FIG. 1, and it keeps hollow sphere 2 within the accommodating tank; hollow sphere 2 simulates a human eyeball which inherently includes a “sclera”). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a cover over the simulated eye and sclera in order to yield the predictable results of preventing the simulated eye and sclera from falling out of the base.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0063898, Bernal (“Bernal”).
Regarding claim 5 (Original), Bernal teaches a training device for ophthalmic surgery (ophthalmic surgical simulation system, Title), comprising an annular base with a hollow portion (socket housing 14, FIG. 2), a simulated sclera member shaped like a part of sphere (sclera 72, FIG. 16), and a fastener means for fixing the simulated sclera member to the base (sclera 72 fixed to socket housing 14: sclera 72 engages engagement groove 70 of posterior segment 40, FIG. 18, ¶75; base 52 of posterior segment 40 engages socket housing 14: base member 52 of posterior segment 40, FIGS. 17, 18, ¶73, can be dimensioned so as to be received within cooperating engagement structure in the support housing 14, for example, the recess 48 in the central body 46 defined by walls 50, FIG. 5, ¶69, and the retention can be a friction fit, an elastic engagement, a snap-in engagement, or other suitable engagement mechanism, ¶69).
Bernal may not explicitly teach that simulated sclera 72 is soft. However, Bernal does teach that the materials from which the components of the invention are made can be flexible to provide an element of realism by mimicking the give of a biological eye in response to external forces (¶91). It would have been obvious to one of ordinary skill in the art before the effective filing date to make sclera 72 from a flexible material in order to yield the predictable results of improving the realism of the simulation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent No. 8,845,334, to Stoll, which teaches a surgical training eye apparatus (Title, FIGS. 1, 2, 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918. The examiner can normally be reached M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715